Citation Nr: 1109603	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  03-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to July 1943. The appellant is the deceased Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2010.  This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in May 2008.  This matter was originally on appeal from rating decisions dated in January 2003 and October 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  The Veteran died in April 1996; the appellant is the Veteran's surviving spouse.

2.  The Veteran was not in receipt of compensation for a service-connected disability rated totally disabling for a continuous period of not less than five years immediately after his discharge from active service, or for 10 or more years prior to his death; nor would he have been in receipt of such compensation in either case, but for the clear and unmistakable error found in the June 1948 rating decision that severed service connection for mitral insufficiency. 

3.  At the time of the Veteran's death, the Veteran was not in service, nor did he have a permanent total service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

2.  The criteria for entitlement to educational benefits pursuant to 38 U.S.C.A. Chapter 35 have not been met.  38 C.F.R. § 3.807 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's February 2004 Remand, the Appeals Management Center (AMC) attempted to obtain medical treatment records from the VA hospital in Murfreesboro, Tennessee; the AMC readjudicated the appellant's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Pursuant to the Board's May 13, 2005 Remand, the RO adjudicated the issue of whether there was clear and unmistakable error (CUE) in a June 1948 rating decision which severed service connection for mitral insufficiency with a history of rheumatic fever and readjudicated remaining claims and issued a supplemental statement of the case.  Pursuant to the Board's March 2010 remand, the AMC readjudicated the appellant's claim under provision of the VCAA, solicited a medical opinion from a VA cardiologist regarding the severity of the Veteran's service-connected mitral insufficiency for the five-year period following his discharge from service and for the 10-year period immediately prior to his death, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2004, May 2005, and March 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in October 2002, August 2005, October 2006, and June 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Hupp, 21 Vet. App. at 342.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  As noted above, in September 2010, a medical opinion was provided by a VA cardiologist who addressed the severity of the Veteran's service-connected mitral insufficiency for the five-year period immediately following his discharge from service and for the 10-year period immediately preceding the Veteran's death.  The VA cardiologist reviewed the Veteran's claim file and provided a complete rationale for his assessment; thus, this opinion is adequate upon which to base a decision. 

The Board notes that the appellant is represented by counsel; and there has been no assertion of any failure to provide appropriate notice.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

DIC under the provisions of 38 U.S.C.A. § 1318

In April 2008, the appellant's representative raised the issue of entitlement to DIC under 38 U.S.C.A. § 1318 noting a hypothetical determination.  

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of or entitled to receive compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his death.  

This statute was implemented by VA at 38 C.F.R. § 3.22 which provides, in pertinent part, that even though a Veteran died of a non-service-connected cause, VA will pay death benefits to the surviving spouse in the same manner as if the Veteran's death were service-connected if:  (1) the Veteran's death was not the result of his own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was:  (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.

38 C.F.R. § 3.22 was amended in December 2005 and now provides, in pertinent part that "entitled to receive" means that the Veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  See 70 Fed. Reg. 72211-01 (December 2, 2005).

Historically, service connection was granted for mitral insufficiency with history of rheumatic fever and a 10 percent disability rating was assigned effective from January 1, 1945.  Service connection for mitral insufficiency with history of rheumatic fever was severed by a June 1948 rating decision, and his compensations payments were discontinued effective June 30, 1948.  

In March 2010, the Board determined that the June 1948 rating decision which severed service connection for mitral insufficiency with a history of rheumatic fever contained clear and unmistakable error (CUE).  In an October 2010 rating decision, service connection for mitral insufficiency was re-established with an evaluation of 10 percent effective July 1, 1948.  

As the appellant does not contend, and the record does not show that the Veteran was a prisoner of war, the Board must decide whether the Veteran would have been rated as totally disabled continuously from his discharge from service or whether he would have been rated totally disabled for a continuous period of at least the last 10 years of his life for his mitral insufficiency.

The Veteran did not apply for compensation upon discharge.  His original application for compensation was received on January 31, 1945.  Thus, it is clear that the Veteran's service-connected mitral insufficiency could not have been rated as totally disabling continuously since the Veteran's release from active duty.  The Veteran did not file his original claim until one and one-half years after his discharge from service.  In July 1933, the effective date of an award of pension was fixed in accordance with the facts found, except that no award of disability pension should be effective prior to the date of the veteran's separation from service or the date of receipt of application therefore, whichever is the later date.  Veterans Regulation 2(a), Part I, Paragraph I.  A later change in effective date criteria provided that the effective date of an original claim filed on or after July 13, 1943 and filed more than one year from date of discharge would have been date of receipt of claim or date the evidence showed entitlement, whichever was the later.  R & P R 1148 effective September 20, 1946.  
	
However, even assuming for the sake of argument that the Veteran's mitral insufficiency had been service-connected effective the day after his discharge from service, it still could not have been rated as totally disabling continuously since the Veteran's release from active duty.  

As noted above, service connection for mitral insufficiency was re-established effective July 1, 1948.  On August 4, 1950, the RO received a statement from the Veteran which noted that after having been examined by his doctor the week prior, he was told that there was a leak in his heart and he felt that since his disability was much worse and he did not know when he would have to give up his job due to his health.  As noted above, there is no medical evidence of record between the 1945 VA examination and September 1981.

The Schedule for Rating Disabilities, 1933 Edition effective March 20, 1933, provided that total disability would be taken to exist when there was present any impairment of mind or body which was sufficient to render it impossible for the average person to follow a substantially gainful occupation provided that permanent and total disability was reasonably certain to continue throughout the life of the disabled person.  

The Schedule for Rating Disabilities was changed effective April 1, 1946 and provided that a total disability rating based on unemployability of the individual was warranted when the disabled person was, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his disabilities provided that, if there was only one disable, that disability was ratable at 60 percent or more.  It also provided that a 100 percent disability rating was warranted pursuant to Diagnostic Code 7000 for active rheumatic heart disease and with ascertainable cardiac manifestations for a period of six months or for inactive rheumatic heart disease with signs of congestive heart failure upon exertion beyond rest in bed and that a 60 percent disability rating was warranted for inactive rheumatic heart disease with the "heart definitely enlarged; severe dyspnea on exertion, elevation of systolic blood pressure, or such arrhythmias as paroxysmal tachycardia; more than light manual labor is precluded."

Thus, even if the Veteran had filed his application for compensation within a the year following his discharge from service, there is no medical evidence of record during the first five years after service which could be the basis for a rating in excess of the 10 percent disability rating assigned in March 1945.  In fact, there is no post-service medical evidence apart from the VA examination conducted in March 1945 until September 1981.  

The March 1945 VA examiner noted that since returning home, the Veteran had taken up his former job.  A March 1945 Special Heart Examination showed a fifth interspace systolic heart murmur after exercise and essentially normal EKG.  Capacity for work was noted to be Class I.

As noted above, the Board remanded the case for a medical opinion by a VA cardiologist.  In a September 2010 report, the cardiologist noted, 

[The Veteran] enlisted for active military duty in November of 1942.  At the time of induction his physician examination specifically stated that the cardiovascular system was "normal" with no defects noted.  In April of 1943 there is a notation of aortic insufficiency being present prior to induction in military service.  In May of 1943 [the Veteran] was hospitalized because of joint erythema, swelling and pain.  Also noted is chest pain.  History reportedly states that [the Veteran] has experienced intermittent episodes of chest pain for six or seven years prior to his current hospitalization and also at least two or three years of joint swelling prior to his induction into the service.  Also reported in this history is at least a two-year history of exertional shortness of breath with modest exertion.  [The Veteran] was hospitalized seventy-two days between May and July of 1943 for complaints of joint pain.  A diagnosis of rheumatic fever was given.  Of note is that review of the record states that [the Veteran] had a history of rheumatic fever which dated to 1936 at age 14, when he was confined to bed with swollen and painful joints for approximately two weeks.  He again had a recurrence of arthralgias and was diagnosed with rheumatic fever in 1941, at which time he was placed on bed rest for approximately five weeks.  The actual documentation of these diagnosis is not available for my review.  Please note that review of the stated records (actual records not available for review) states that in July of 1943 the Veteran's condition was noted to be good and that he was "asymptomatic."  At the time of discharge from medical service the chest x-ray reportedly was normal and heart size normal.  Prior to his discharge there is reference made to a normal chest x-ray on May 15, 1943 with a normal ECG other than sinus tachycardia.  A mitral systolic murmur was noted on May 18, 1943 and an aortic diastolic murmur is reported at that time also.  EKGs were normal and sed rate on May 16, 1943 was also noted to be normal.  Chest x-ray on June 18, 1943 showed normal heart size with physical examination demonstrating a faint systolic murmur at the apex and a systolic murmur at the base.  EKG, sed rate and heart films are normal on June 10, 1943.  On June 16, 1943 the sed rate was normal.  On June 26 there was a soft systolic murmur at the apex and a loud systolic murmur in the third interspace of the left sterna border.  Because of the patient's history of rheumatic fever with recurrent join[t] involvement, it was felt that he was likely to have disability making it impossible for him to predictably fulfill his expected duties in the military service and that his disability would be chronic and recurrent.  It was thought that his onset of illness was at age 14 and not secondary to military service or aggravated by his military service.  On July 7 he was provided a Certificate of Disability which was officially validated May 11, 1943.  Heart examination on May 5, 1945 reported an ECG which was normal and a systolic murmur in the fifth intercostals space present after exercise and consistent with mitral insufficiency with a history of rheumatic fever.

The cardiologist opined that it was not likely that the Veteran had any signs of congestive heart failure upon exertion during the first five years after service because of mitral regurgitation.  Multiple chest x-rays were obtained while he was hospitalized from May to July 1943, all of which state that the heart size was normal and there was no cardiomegaly.  The cardiologist noted that there was also no evidence of congestive heart failure on physical examination and specifically there are no crackles (rales) or peripheral edema.  The cardiologist noted that the patient reported moderate shortness of breath with moderate exertion and that sinus tachycardia may be from a number of etiologies and there is nothing to suggest that the patient had congestive heart failure secondary to mitral insufficiency during the five year span after his medical discharge July 11, 1943.  Specifically, the cardiologist opined that it was not likely that the patient had clinically significant mitral regurgitation responsible for any symptoms of congestive heart failure during the five-year span after service.  The cardiologist noted that a review of the medical records document recurrent joint pain; however, a normal sed rate with a normal chest x-ray would suggest that there is no evidence of acute carditis and no evidence of acute inflammatory process.  The cardiologist noted specifically, there was no laboratory evidence to support a diagnosis of recurrent rheumatic fever/arthralgias during the Veteran's limited military service.

Thus, the record does not show that for the first five years after discharge, the veteran continuously was unable to secure or follow a substantially gainful occupation as a result of his service-connected mitral insufficiency or that he had active rheumatic heart disease with ascertainable cardiac manifestations, inactive rheumatic heart disease with signs of congestive heart failure upon exertion beyond rest in bed, or an enlarged heart or that more than light manual labor would have been precluded.  As such, the record is absent evidence that the Veteran would have been rated as totally disabled continuously from his discharge from service. 

The Veteran was also not entitled to receive compensation for service-connected disability rated as totally disabling for a period of 10 or more years immediately preceding his death.  

With respect to total rating based on unemployability, the rating schedule has not substantially changed since 1946 despite changes in September 1975, September 1990, August 1991, and September 1993.  Currently, 38 C.F.R. § 4.16, provides that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16 (2010).  This was also the case from 1986 to 1996.

Pursuant to 38 C.F.R. § 4.101, Diagnostic Code 7000, in effect for the 10-year period prior to the Veteran's death in April 1996, for rheumatic heart disease, a 100 percent evaluation required active disease and, with ascertainable cardiac manifestations for a period of 6 months or inactive disease with definite enlargement of the heart confirmed by roentgenogram and clinically; dyspnea on slight exertion; rales, pretibial pitting at end of day or other definite signs of beginning congestive failure; more than sedentary employment is precluded and a 60 percent evaluation required the heart definitely enlarged; severe dyspnea on exertion, elevation of systolic blood pressure or such arrhythmias as paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia; more than light manual labor is precluded.  38 C.F.R. Part 4, Code 7000 (1978 and 1995).

The Board notes that in November 1981, the Veteran applied for nonservice-connected pension indicating that he was unable to work.  He also submitted a statement from his doctor indicating that the veteran had had a cardiac arrest with myocardial infarction and pulmonary emboli and was recuperating from renal faire.  The veteran's physician noted that the outlook for recovery was poor.  By rating decision dated in December 1981, the RO indicated that the Veteran's nonservice-connected rheumatic heart disease with mitral insufficiency and renal failure was 60 percent disabling.  

Thus, in November 1981, there was evidence that the veteran was unemployable at that time.  In addition, there was a VA determination that the veteran's mitral insufficiency combined with renal failure was rated as 60 percent disabling.  The Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

However, in September 2010, the VA cardiologist noted, 

Extensive review of [the Veteran's] medical condition prior to his death April [], 1996 documents multiple co-morbidities.  Specifically, he had a treadmill stress test in 1989 which is reported as being abnormal with ischemia of the posterior interior wall of the left ventricle.  Any further evaluation or testing at that time is not available for my review.  It is documented that in 1995 that he had left ventricular dysfunction, atrial and ventricular arrhythmias including atrial fibrillation and ventricular tachycardia treated with Propafenone and worsening renal insufficiency with a history of pulmonary emboli and also a diagnosis of multi-infarct dementia.  On January 22 of 1996 he was hospitalized with progressive endstage renal disease.  At that time his antiarrhythmic therapy was discontinued and a dialysis access was placed.  He was begun on hemodialysis.  Of note, chest x-ray which was completed on December 4, 1995 demonstrated slightly prominent vascular markings with mild cardiomegaly, chronic basilar changes with scarring and atelectasis at the right base and pleural scarring at the left costophrenic angle.  No active infiltrates.  During his hospitalization for the establishment of dialysis he was noted to have a renal ultrasound which demonstrated small echogenic kidneys.  An echocardiogram which was completed on January 24, 1996 is described specifically as stating the left ventricle cavity size measured 6.3 centimeters, RV size appeared mildly enlarged, LV contractility was moderately reduced at 30 percent, akinesia of the interior posterior wall is present.  RV contractility was good.  Mitral valve motion was normal with moderate mitral regurgitation.  Tricuspid valve motion:  Normal.  Aortic valve motion:  Normal.  Trace to mild tricuspid regurgitation; no aortic regurgitation; small posterior pericardial effusion.  Dialysis was instituted.  A chest x-ray which was completed February 5, 1996 demonstrated cardiomegaly with clear upper lungs and stable bibasilar infiltrates.  In February of 1996 the patient suffered a GI bleed for which he underwent esophagogastroduodenoscopy demonstrating mild antritis with erosions.  He remained on hemodialysis and was discharged from his hospitalization February 15, 1996.  Holter monitoring was then completed, which reportedly demonstrated "some ventricular tachycardia" as stated in an office visit March 15, 1996 with Dr. Black.  Beta-blocker therapy was continued; however, he was not continued on Propafenone.  The patient was noted to also have bradycardia and frequent premature ventricular contractions in addition to chronic atrial fibrillation.  Pacemaker therapy was recommended by Dr. Black during that office visit.  The patient and his wife were reluctant to commit to a pacemaker at the time of the visit.  On April [], 1996 [the Veteran] suffered cardiopulmonary arrest while on dialysis.  Despite advanced resuscitation efforts, he expired at that time.

The cardiologist opined that it was unlikely that the Veteran's mitral insufficiency caused his deterioration in medical condition over the ten-year span prior to his death in April 1996.  The cardiologist noted specifically, the Veteran did have cardiomegaly and review of the records document the presence of both atrial fibrillation and ventricular tachycardia but that there was reference to an abnormal stress test in December 1989 for which it was unclear if there was any further evaluation.  The cardiologist noted that the Veteran carried a diagnosis of "ischemic cardiomyopathy," but that there was no report of any cardiac catheterization or invasive cardiac evaluation confirming the diagnosis of coronary artery disease.  The cardiologist noted that multiple physical examinations documented trace to 1+ (plus) peripheral edema and the systolic blood pressure on multiple examinations ranged from 120 to 140 during the year prior to his death on records available for review.

The cardiologist noted that the Veteran's history and physical examination at the time of his hospitalization for placement of his dialysis access and institution of hemodialysis states that he was gainfully employed as a car salesman and that the social history stated on the admission physical examination dated January 22, 1996, indicated that he specifically was gainfully employed in some type of office work prior to work as a car salesman.  The cardiologist noted that the Veteran's echocardiogram on January 24, 1996, described the mitral valve excursion as being "normal" with moderate mitral regurgitation.  The cardiologist opined that if the Veteran had structurally hemodynamically significant rheumatic valvular heart disease, the structure of the mitral and the aortic valves would have been significantly altered with classic rheumatic findings being evident.  The cardiologist explained that the moderate mitral regurgitation may well have been the result of an ischemic cardiomyopathy and not secondary to rheumatic heart disease based on the echocardiographic findings.  The cardiologist opined,

Therefore, it is unlikely that the [Veteran]'s mitral regurgitation in and of itself caused the [Veteran]'s symptoms and progressive deterioration in clinical condition during the ten years prior to his death.  Multiple other possible etiologies may have caused his actual death, including bradycardia which is mentioned in the March visit with Dr. Black, at which time a pacemaker was recommended; or ventricular arrhythmias also mentioned during that same visit, which may have been related to ischemic left ventricular dysfunction/cardiomyopathy but are not likely to be secondary to the [Veteran]'s mitral insufficiency.

In closing, the cardiologist noted, 

It is unlikely that the [Veteran]'s mitral insufficiency demonstrated significant progression from the time of his military service to the time of his death, and it is very unlikely that the mitral regurgitation is the cause of his cardiomyopathy.  Mitral regurgitation also did not substantially affect his ability to gainfully secure employment.

Thus, the record does not show that for the 10 years immediately prior to his death, the veteran continuously was unable to secure or follow a substantially gainful occupation as a result of his service-connected mitral insufficiency or that he had active rheumatic heart disease with ascertainable cardiac manifestations, inactive rheumatic heart disease with definite enlargement of the heart confirmed by roentgenogram and clinically; dyspnea on slight exertion; and that that more than sedentary employment would have been precluded.

As such, the record is absent evidence that the Veteran would have been rated as totally disabled continuously from his discharge from service or for a continuous period of at least the last 10 years of his life for his mitral insufficiency. 

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  As noted above, the Veteran died in April 1996; and at the time of his death, service connection was in effect for mitral insufficiency due to CUE in a 1948 rating decision that severed service connection for mitral insufficiency with history of rheumatic fever.  However, the record indicates that the Veteran was not entitled to receive compensation for service-connected mitral insufficiency rated as totally disabling continuously since the Veteran's release from active duty nor was he entitled to receive compensation for service-connected mitral insufficiency rated as totally disabling for at least 10 years preceding his death.  Further, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war. 38 C.F.R. § 3.22.

Thus, based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  
 
Eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35

For the purpose of dependents' educational assistance (DEA) under 38 U.S.C. Chapter 35, the surviving spouse of a Veteran will have basic eligibility if the Veteran was discharged from service under conditions other than dishonorable and a permanent total service-connected disability was in existence at the date of the Veteran's death or the Veteran died as a result of a service-connected disability.  38 C.F.R. § 3.807.

At the time of the Veteran's death, he did not have a permanent total service-connected disability nor has service connection been established for the cause of his death.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U.S. Court of Veterans Appeals held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Eligibility for DEA benefits, accordingly, is denied as a matter of law.  No further notice or assistance is required.  See 38 C.F.R. § 3.159(d).



ORDER

Entitlement to Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 is denied.

Eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


